DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PIANA et al. (US 7,88,754).
Re Claim 1, PIANA et al. teaches an apparatus for dyeing garments, the apparatus comprising: a dye injection system 120 configured to dispense concentrated liquid dye; a dyeing machine 112 comprising a dyeing chamber configured for dyeing at least one garment; and a controller (implicitly present) configured to receive at least one garment parameter (such as color); cause the dye injection system to dispense liquid dye and execute a dye cycle with the dye absorbed (Col.5 lines 34-36).
Re Claims 2-3, the being substantially free of content or temperature is intended use of the apparatus, expected capable of being met by the apparatus as taught by PIANA et al.
Re Claims 6 and 8-9, the closed-loop system and using dyestuff and water is intended use of the apparatus, expected capable of being met by the apparatus as taught by PIANA et al.
Re Claims 13-14, Fig. 1 shows a user interface and the examples in cols. 7-8 show different garment colors being used.
Re Claim 15, the dye capacity of the garment and amount of dye used is intended use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over PIANA et al. (US 7,88,754).
PIANA et al. is relied upon as applied to the claims above.
Re Claims 4-5, PIANA et al. already suggests determining a weight of the garment as water is added at a ratio to the garment (See col. 5lines 22-25) and it is further considered implied and obvious to use a weight sensor in determining the weight of the garment as already suggested by PIANA et al. and known in the art.
Re Claims 6-7, PIANA et al. teaches to add dye into the chamber. It is considered obvious and implied to provide the dye from some source, such as a dye holding tank in order to introduce dye into the chamber for dyeing.
Re Claims 10-12 and 14, it would have been obvious to one having ordinary skill in the art to use cartridges, as PIANA et al. already teaches the use of different color dyeing, and furthermore the duplication of parts to provide additional dye for different colors is considered to require only ordinary skill in the art regarding 7-12 cartridges of Claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711